Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed May 24, 2022 has been entered.  Claims 1, 5, 7, 11, 21 are amended.  Claims 19-20 are canceled.  Currently, claims 1-18 and 21-22 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 11-12, filed May 24, 2022, with respect to the rejection(s) of claim(s) 1-18 and 21-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takasaki et al. (US PG Pub 2011/0262091) and Lear et al. (US Pat 8,349,605).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "both ends of the inner core" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first side of the inner core", "the third side of the inner core", "the second side of the inner core" in lines 3-5  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "both ends of the inner core" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "both ends of the inner core" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10, 12-18 and 22 are rejected to for being dependent on rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5, 8, 11-12 and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrd et al. (US PG Pub 2011/0028837) in view of Murata et al. (US PG Pub 2009/0287057), Takasaki et al. (US PG Pub 2011/0262091) and Lear et al. (US Pat 8,349,605).
Regarding claims 1, 5, 8, 11-12, 16-17, Byrd et al. discloses a waveguide neural device comprising: a neural device (“mapping catheter”) configured for implanting in tissue, the neural device comprising a neural device sidewall 11 extending to a distal end portion of the neural device; an array of electrode sites 13 supported on an exterior face of the neural device sidewall ([0079], [0081]; fig. 4a, 5b, 6-8b), wherein the array of electrode sites is configured to electrically communicate with their surroundings and comprises at least one recording electrode site configured to sample illuminated tissue ([0068]); a waveguide 12 extending along at least a portion of the neural device and coupled to the exterior face of the neural device sidewall, wherein the waveguide has a proximal end configured to receive light from a light source ([0074]) and a distal end configured to emit the light to illuminate targeted tissue adjacent to the at least one recording electrode site (fig. 5a, 6); and a light redirecting element (“light guide adapters”, “reflective coating”) disposed at the distal end of the waveguide such that the light redirecting element is configured to redirect light traveling through the waveguide in a manner that avoids direct illumination of the at least one recording electrode site on the exterior face of the neural device sidewall, wherein the light redirecting element includes: a refractor that refracts the light away from the waveguide at an angle, a reflector that reflects the light back along a longitudinal axis of the waveguide, or a lens that focuses the light to a point away from the waveguide ([0073], [0084]).  Byrd et al. does not expressly disclose the device is substantially planar.  Murata et al. teaches selecting a planar shape for a neural device in order to improve insertion capabilities and keeping cleanness ([0028]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Byrd et al. to try modifying the shape of the neural device to be planar as taught by Murata et al. in order to improve insertion and cleanness of the device ([0028]).  Byrd et al. also does not expressly disclose wherein the waveguide comprises a lower cladding, an inner core in contact with the lower cladding, and an upper cladding in contact with both the lower cladding and the inner core, wherein the lower cladding has a first side and a second side; wherein the first side and the second side of the lower cladding extend beyond both ends of the inner core.  Takasaki et al. teaches the construction details of a waveguide, such as a lower cladding 4, a core 7 and an upper cladding 5, where the upper cladding is in contact with both the lower cladding and the inner core (fig. 1) and wherein the lower cladding has a first side and a second side; wherein the first side and the second side of the lower cladding extend beyond both ends of the inner core (see annotated figure below).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Byrd et al. to include an optical fiber constructed in the manner as taught by Takasaki et al. to provide an optical waveguide that has high flexural resistance and is excellent in optical characteristics ([0007]).  Byrd et al. also does not expressly disclose wherein the first side of the lower cladding is spaced apart from a first end of an electrode site from the array of electrode sites.  Lear et al. teaches a known structural relationship between the lower cladding 14 of a waveguide and an array of electrodes 12a configured to sample illuminated tissue, where the first side of the lower cladding that contacts core 16 is spaced apart from a first end of an electrode site from the array of electrode sites (fig. 8a).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Byrd et al. to position the first end of an electrode site spaced apart from the first side of the lower cladding as taught by Lear et al., since rearranging parts of an invention involves only routine skill in the art and such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.
    PNG
    media_image1.png
    407
    582
    media_image1.png
    Greyscale

Regarding claim 2, Byrd et al. does not disclose that the motivation for designing the waveguide neural interface device with the light redirecting element and avoiding direct illumination on the at least one recording electrode is to reduce an impact of a Becquerel effect.  This limitation is regarded as a result of a design and the fact that applicant has recognized another advantage which would flow naturally from a design that meets all the limitations of the current claims cannot be the basis for patentability.  Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  One of ordinary skill in the art at the time the invention was made would have thought it obvious that the design of Byrd et al. would be capable of reducing an impact of a Becquerel effect, as the prior art meets all the structural limitations of the instant invention as currently claimed.
Regarding claim 3, Byrd et al. discloses wherein the waveguide is an optical fiber 12 supported by the exterior face of the neural device sidewall 11 (fig. 10a).

Claims 4, 9-10 and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrd et al. (US PG Pub 2011/0028837) in view of Murata et al. (US PG Pub 2009/0287057) and Takasaki et al. (US PG Pub 2011/0262091) and Lear et al. (US Pat 8,349,605) as applied to claims 1-3, 5, 8, 11-12 and 16-17, and further in view of Deutsch et al. (US PG Pub 2005/0279354).
Regarding claims 4 and 9, Byrd et al. does not expressly disclose the optical fiber incudes a tapered beveled tip as the light redirecting element, the beveled tip having an angle that refracts emitted light away from the array of electrode sites.  Deutsch et al. teaches a waveguide with an optical fiber that has a tapered beveled tip (fig. 12) having an angle 1030 that refracts emitted light away from the waveguide ([0055]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Byrd et al. and try the substitution of the tapered beveled tip for light redirecting element as taught by Deutsch et al. as the prior art teaches it is a known equivalent structure in the art and making such a modification would yield a reasonably predictable result.
Regarding claim 10, Byrd et al. in view of Deutsch et al. disclose a reflective surface of the reflector is parallel to the face of the neural device sidewall and the waveguide directs light toward the reflector at an angle relative to the reflective surface (fig. 8).
Regarding claims 13-15, Byrd et al. in view of Deutsch et al. disclose the distal end of the neural device substrate incudes an angled tip to facilitate insertion of the waveguide neural interface into tissue (fig. 12).

Claims 6-7, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrd et al. (US PG Pub 2011/0028837) in view of Murata et al. (US PG Pub 2009/0287057) and Takasaki et al. (US PG Pub 2011/0262091) and Lear et al. (US Pat 8,349,605) as applied to claims 1-3, 5, 8, 11-12 and 16-17 and further in view of Atkins et al. (US PG Pub 2008/0111796).
Regarding claims 6-7, 18, Byrd et al. does not expressly disclose wherein the light redirecting element comprises an opening in the upper cladding that exposes the inner core, wherein the opening is angled with respect to the longitudinal axis of the waveguide, and enables light to be emitted from a portion of the first side of the inner core and a third side of the inner core; wherein the third side of the inner core is opposite the second side of the inner core; and wherein a portion of the first side and the third side form an exposed edge of the inner core.  Atkins et al. teaches fabricating a transmit element along the longitudinal axis on a waveguide by removing material of the upper cladding 43 to create an opening 44 to expose the core layer 42 ([0068]), and enables light to be emitted from a portion of the first side of the inner core and a third side of the inner core; wherein the third side of the inner core is opposite the second side of the inner core; and wherein a portion of the first side and the third side form an exposed edge of the inner core (fig. 4b).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Byrd et al. to incorporate the teachings of Atkins et al. in order to provide a manufacturing process that better allows light from the core layer to be transmitted perpendicular to the longitudinal axis of the waveguide, at any location along the length of the waveguide.  Such a modification would not alter the operation of the device of Byrd et al. as the electrodes are positioned perpendicular to the longitudinal axis of the neural device and along the length of the neural device, and the results of such a modification would have been reasonably predictable.  

Claims 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrd et al. (US PG Pub 2011/0028837) in view of Murata et al. (US PG Pub 2009/0287057), Takasaki et al. (US PG Pub 2011/0262091) and Lear et al. (US Pat 8,349,605) and Bendett et al. (US PG Pub 2010/0114190).
Regarding claims 21-22, Byrd et al. discloses a waveguide neural device comprising: a neural device (“mapping catheter”) configured for implanting in tissue, the neural device comprising a neural device sidewall 11 extending to a distal end portion of the neural device; an array of electrode sites 13 supported on an exterior face of the neural device sidewall ([0079], [0081]; fig. 4a, 5b, 6-8b), wherein the array of electrode sites is configured to electrically communicate with their surroundings and comprises at least one recording electrode site configured to sample illuminated tissue ([0068]); a waveguide 12 extending along at least a portion of the neural device and coupled to the exterior face of the neural device sidewall, wherein the waveguide has a proximal end configured to receive light from a light source ([0074]) and a distal end configured to emit the light to illuminate targeted tissue adjacent to the at least one recording electrode site (fig. 5a, 6); and a light redirecting element (“light guide adapters”, “reflective coating”) disposed at the distal end of the waveguide such that the light redirecting element is configured to redirect light traveling through the waveguide in a manner that avoids direct illumination of the at least one recording electrode site on the exterior face of the neural device sidewall, wherein the light redirecting element includes: a refractor that refracts the light away from the waveguide at an angle, a reflector that reflects the light back along a longitudinal axis of the waveguide, or a lens that focuses the light to a point away from the waveguide ([0073], [0084]).  Byrd et al. does not expressly disclose the device is substantially planar.  Murata et al. teaches selecting a planar shape for a neural device in order to improve insertion capabilities and keeping cleanness ([0028]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Byrd et al. to try modifying the shape of the neural device to be planar as taught by Murata et al. in order to improve insertion and cleanness of the device ([0028]).  Byrd et al. also does not expressly disclose wherein the waveguide comprises a lower cladding, an inner core in contact with the lower cladding, and an upper cladding in contact with both the lower cladding and the inner core, wherein the lower cladding has a first side and a second side; wherein the first side and the second side of the lower cladding extend beyond both ends of the inner core.  Takasaki et al. teaches the construction details of a waveguide, such as a lower cladding 4, a core 7 and an upper cladding 5, where the upper cladding is in contact with both the lower cladding and the inner core (fig. 1) and wherein the lower cladding has a first side and a second side; wherein the first side and the second side of the lower cladding extend beyond both ends of the inner core (see annotated figure above).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Byrd et al. to include an optical fiber constructed in the manner as taught by Takasaki et al. to provide an optical waveguide that has high flexural resistance and is excellent in optical characteristics ([0007]).  Byrd et al. also does not expressly disclose wherein the first side of the lower cladding is spaced apart from a first end of an electrode site from the array of electrode sites.  Lear et al. teaches a known structural relationship between the lower cladding 14 of a waveguide and an array of electrodes 12a configured to sample illuminated tissue, where the first side of the lower cladding that contacts core 16 is spaced apart from a first end of an electrode site from the array of electrode sites (fig. 8a).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Byrd et al. to position the first end of an electrode site spaced apart from the first side of the lower cladding as taught by Lear et al., since rearranging parts of an invention involves only routine skill in the art and such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.  Byrd et al. does not expressly disclose the array of electrode sites comprises at least one stimulation electrode sites that provides electrical stimulation. Bendett et al. teaches a "hybrid-electrical-and-optical system 700 for highly selective nerve stimulation" ([0065]) wherein the array of electrode sites (fig. 7b) comprises at least one stimulation electrode sites 724 ([0066]) that provide electrical stimulation and at least one recording electrode site ("the sensing electrode is formed from two or more of the electrodes of the fine-pitched electrode array of the electrodes 723, 724" [0087]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bendett et al. to incorporate stimulation electrodes in the array of electrode sites to provide a more highly selective stimulation device ([0065]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792